Citation Nr: 1815379	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-44 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for cerebral vascular accident (claimed as stroke and transient ischemic attack), to include as due to exposure to herbicide agents.

2. Entitlement to service connection for a back condition (claimed as spinal deterioration).

3. Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision in which the RO denied service connection for cerebral vascular accident (claimed as stroke).  This matter further comes before the Board from a June 2013 rating decision in which the RO denied service connection for spinal deterioration and hypertension.  

The issues of service connection for a back condition and for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents.

2. The Veteran was first treated for a cerebral vascular accident in April 2010. 

3. A cerebral vascular accident is not among the diseases presumed to be associated with exposure to herbicide agents.

4. The Veteran's cerebral vascular accident did not have an onset in active service, nor is it otherwise related to active service, or to exposure to herbicide agents therein.

5. The Veteran's hypertension did not have an onset in service, nor is it otherwise related to service or to a service-connected disability, on either a direct causation or aggravation basis.


CONCLUSIONS OF LAW

1. A cerebral vascular accident was not incurred in or aggravated by active service nor may such a disorder be presumed to have been incurred as a result of exposure to herbicide agents during active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in November 2010 and April 2013.

The Board notes that the Veteran was not scheduled for VA examinations to determine whether his cerebral vascular accident may be related to service, to include presumed herbicide exposure therein, or to determine whether his hypertension may be related to service or to the service-connected PTSD.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the claims for service connection for cerebral vascular accident and hypertension, while there is competent medical evidence of a current disabilities, there is no indication in the record, to include no competent evidence of record (other than the Veteran's lay assertions, which have been non-specific in this regard) showing that a cerebral vascular accident may be related to herbicide exposure in service or that hypertension may be related to service or to PTSD.  Thus, the Board concludes that VA examinations regarding the Veteran's cerebral vascular accident claim and hypertension claim are neither necessary nor warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and, as noted above, VA examinations are not warranted or necessary.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

In order establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain "chronic" diseases, to include cerebral vascular accident and hypertension, may also be established based on a legal "presumption" by showing that it manifested itself to a compensable degree within one year following discharge from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  

III. Factual Background and Analysis

1. Cerebral Vascular Accident

The Veteran essentially contends that his cerebral vascular accident was caused by his exposure to herbicide agents during active service.  

A veteran who served in the Republic of Vietnam between January 1962 and May 1975 is presumed to have been exposed during such service to a herbicide agent, absent evidence to the contrary.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6). 

Under 38 C.F.R. § 3.309, certain enumerated diseases, associated with exposure to certain herbicide agents, will be service connected if a veteran is found to have been exposed to such an agent.  The Secretary of VA has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  If there is no presumptive service connection available, direct service connection can still be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent in service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Because the Veteran served in the Republic of Vietnam from May 1967 through May 1968, he is presumed to have been exposed to herbicide agents during active service.  However, a cerebral vascular accident is not a condition for which the Secretary specifically found a link to herbicide exposure; thus, service connection for cerebral vascular accident cannot be presumptively granted based on herbicide exposure.  Even when there is no presumptive service connection available, direct service connection can still be established.  38 U.S.C. § 1110, 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Post-service treatment records show that the Veteran was treated for cerebral vascular accident in 2010 and in 2012; thus he has a current disability.  The remaining question on appeal is whether there is competent medical evidence linking the Veteran's cerebral vascular accident to service, to include his presumed herbicide exposure therein.  As explained below, the Board finds that the preponderance of the evidence is against any such finding.  In that regard, service treatment records (STRs) show no report or finding of any cerebral vascular accident or stroke.  While post-service treatment records show he reported a history of TIAs (transient ischemic attacks) in 2005 - 2006, and that he was treated for cerebral vascular accidents in April 2010 and February 2012, review of the competent evidence does not show that the Veteran's cerebral vascular accident was, at any time, linked to active service or to the presumed herbicide exposure therein.  Additionally, as noted above, a VA examination on this issue is not necessary or warranted.

The Board acknowledges the Veteran's contentions that his cerebral vascular accident is related to herbicide exposure during service.  While he is competent to report any symptoms, both during and after service, the Board does finds that determining the causation or etiology of a cerebral vascular accident is not subject to lay observation, and it cannot be detected, diagnosed, or assessed for etiology, by mere observation.  There is no basis for concluding that a lay person would be capable of discerning whether a cerebral vascular accident was related to service or to in-service herbicide exposure, in the absence of specialized training and testing that requires specialized training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153 (a); 38 C.F.R. §§ 3.303 (a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.

In view of the foregoing, the Board finds that the preponderance of the evidence of record is against finding a relationship between the Veteran's cerebral vascular accident and his service, to include his presumed herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for cerebral vascular accident must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

2. Hypertension

The Veteran contends that his hypertension is related to his PTSD.  He asserts that the tension from his PTSD causes his heart to race.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a).

STRs show no report or finding of hypertension.  VA treatment records show a diagnosis of hypertension since approximately 2010.  The record reflects that service connection has been granted for PTSD.  What is missing in this case is competent medical evidence linking the Veteran's hypertension to service or to his PTSD.  As noted above, the Board determined that obtaining a VA examination is not warranted, and the Veteran has not submitted or identified any medical opinion or other medical evidence regarding a relationship that supports the claim.  

The Board acknowledges the Veteran's assertions that his hypertension is related to his service-connected PTSD.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, supra, as to the specific issue in this case, the question of whether the Veteran's hypertension is related to service or to his PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Hypertension is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The preponderance of the evidence is therefore against the claim of service connection for hypertension on both a direct basis and as secondary to the service-connected PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for cerebral vascular accident is denied.

Service connection for hypertension is denied.


REMAND

The Veteran contends he has a current back condition, described as spinal deterioration, which is related to his active military service.  

STRs are negative for report or finding of a back condition.  The first post-service medical evidence of a back condition was noted at the Battle Creek VA Medical Center (VAMC) in January 2009, at which time the Veteran reported a history of low back pain/osteoarthritis for many years.  

VA treatment records show that in November 2010, the Veteran reported chronic low back pain and osteoarthritis, and the plan was to get back x-rays.  

In a statement dated in April 2013, the Veteran reported that his back bothered him when he went into the Army and ached for all of his tour of duty, and his back aches worsened after being discharged.  He reported that in 1974 his application was refused by Misco Michigan Steel Co., now known as Alcoa Howmet, which refused his application due to his back, stating that his back could cause paralysis from the waist down.  He indicated that in 1975 he had a physical examination when he applied to Great Lakes Casting and was initially refused employment because of his bad back, but that they eventually did hire him after he signed a liability waiver.  He reported he only worked there for a month because he could not stand the work.  The Veteran believed his military service was the cause of aggravating his back to the point where he was unemployable at those jobs.  

In a notice of disagreement dated in December 2013, the Veteran reported that before he went into the military he was able to hold a job which required bending and lifting, but that after his discharge he could not meet the same requirements of lifting.  He reported that in 1974 he was denied a good job because of his back getting worse from the military.  

In a substantive appeal (VA Form 9) dated in March 2016, the Veteran reported he believed his back injury was related to service because after service he was able to secure a job at Ludington Foundry, the doctor there found that his spine was abnormal, possibly due to the military.  He reported he had to sign a waiver to work, and indicated that his back still bothers him now.  

Review of the record shows that there may be additional treatment records dated prior to 2009 that are pertinent to the claim for service connection for a back disorder.  In that regard, the Veteran has reported his back was examined in the 1970s, in conjunction with employment, and there is an indication in VA treatment records that he has been treated prior to 2009 for a history of osteoarthritis of the low back.  Accordingly, a remand is warranted in order to attempt to obtain any such records.  Additionally, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service, and the record does not contain sufficient information to make a decision.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Considering the record on appeal, and resolving reasonable doubt in favor of the Veteran, the Board finds that a VA examination/opinion is in order to address whether the Veteran has a current back condition that may be related to active service. 

Finally, in a December 2015 rating decision, the RO denied service connection for ischemic heart disease.  The Veteran filed a notice of disagreement (NOD) with that decision in the substantive appeal dated in December 2013.  As the RO has yet to issue an SOC on this matter, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must remand this issue in order for the RO to issue an SOC.

Accordingly, the case is REMANDED for the following action:

1. Regarding the claim for service connection for ischemic heart disease, review the file and issue an appropriate SOC addressing that matter.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in that matter, he must submit a timely substantive appeal.  That issue should be returned to the Board for further appellate consideration only if the Veteran timely perfects the appeal.

2. Request that the Veteran identify the provider(s) of any additional treatment or evaluation he has received for a back condition prior to 2009, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  Attempt to obtain complete records of any such treatment or evaluation from all sources identified by the Veteran.  Negative replies should also be requested.

3. After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to address the nature and probable etiology of any current back condition.  The examiner should review the claims folder.  The examiner should be asked to identify each of the Veteran's current back conditions, and should provide an opinion as to whether any of the identified back conditions are at least as likely as not (i.e., to a 50-50 or greater degree of probability) related to active service.  The examiner should be advised that the Veteran is competent any back symptoms he had during and since active service.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should clearly specify this, along with an explanation as to why that is so.

3. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


